Citation Nr: 0411663	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  97-01 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for residuals of a 
contusion to the right small toe.

4.  Entitlement to service connection for residuals of a 
contusion to the right foot.

5.  Entitlement to service connection for a left foot 
disability.

6.  Entitlement to service connection for a left small toe 
disability.

7.  Entitlement to service connection for a left knee 
disability, diagnosed as synovitis.

8.  Entitlement to service connection for a right hip 
disability.

9.  Entitlement to service connection for residuals of a 
contusion to the left hip.

10.  Entitlement to service connection for a right shoulder 
disability.

11.  Entitlement to service connection for a left shoulder 
disability.

12.  Entitlement to service connection for a neck disability.

13.  Entitlement to service connection for a respiratory 
disability.

14.  Entitlement to service connection for a disability 
manifested by an abnormal cardiogram and chest pain.

15.  Entitlement to service connection for epididymitis of 
the right testicle.

16.  Entitlement to service connection for hematuria.

17.  Entitlement to service connection for skin disability, 
diagnosed as nevus verrucosus.

18.  Entitlement to service connection for post-concussion 
syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1984 to June 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In June 1998, the Board remanded this case to the RO for 
additional development.

This appeal is remanded, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran does not have a current right ankle 
disability, residuals of contusion of the right small toe, 
residuals of contusion to the right foot, a left small toe 
disability, a right shoulder disability, a left shoulder 
disability or epdidymitis as the result of a disease or 
injury during service.


CONCLUSION OF LAW

A current right ankle disability, residuals of contusion of 
the right small toe, residuals of contusion to the right 
foot, a left small toe disability, a right shoulder 
disability, a left shoulder disability and epdidymitis were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records are associated with the claims folder.  The 
veteran has submitted treatment records, and there are no 
outstanding records that could be relevant to appeal for 
service connection.  The veteran was afforded VA examinations 
in August 1994 and April 1995. 

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in March 2003, the RO notified the veteran 
of the evidence needed to substantiate his claims for service 
connection, and offered to assist him in obtaining any 
relevant evidence.  The letter gave notice of what evidence 
the veteran needed to submit and what the VA would try to 
obtain.  The letter also notified the veteran of the evidence 
needed to substantiate entitlement to service connection. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court expressed the view that a VCAA notice letter consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id., 
slip op at 16-17.

In the March 2003 letter, the RO specifically informed the 
veteran of the evidence he needed to submit.  The RO 
specifically requested that the veteran provide it with the 
name and location of any person, agency or company with 
records that would assist in deciding the claims.  Also, 
through the March 2003 letter and the SSOC, VA complied with 
the statutory and regulatory requirements as set forth in the 
Court's Pelegrini decision because it informed the veteran 
(1) of what evidence, if any, was necessary to substantiate 
his claim, and it (2) indicated what portion of that evidence 
the veteran was responsible for sending to VA, and (3) which 
portion VA would attempt to obtain on behalf of the veteran, 
in compliance with the guidance set forth by the Court in 
Quartuccio.  

Moreover, in compliance with the fourth notice requirement 
identified by the Court in Pelegrini, the RO requested that 
the veteran provide any evidence in his possession that 
pertains to the claim, "or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim."  In this regard, the notice letter told him 
that he could submit relevant evidence himself.

The majority in Pelegrini also held that the VCAA notice 
should be provided prior to the initial adjudication of the 
claim.  VA has sought further review of this aspect of 
Pelegrini as it applies to pre-VCAA initial adjudications.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994) 
(holding that a statute may produce a prohibited retroactive 
effect if it "impose[s] new duties with respect to 
transactions already completed" or "attaches new legal 
consequences to events completed before its enactment").

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He did not report the existence of, or 
submit, additional evidence in response to the notice.  Even 
if he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As will be discussed in further detail below, the Board is 
denying the veteran's claims because of the absence of one of 
the elements necessary to trigger VA's duty to provide 
examinations.  Aditionally, the RO has obtained all known 
service and post-service treatment and examination records.

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


Pertinent Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.   



Analysis

I.  Entitlement to service connection for a right ankle 
disability

Service medical records indicate that the veteran sprained 
his right ankle in June 1986.  He complained of pain and 
swelling caused by trauma.  The examiner noted that the ankle 
was tender to touch and that there was a decreased range of 
motion.  

The reports of VA examinations in August 1994, and April 1995 
do not show the presence of a right ankle disability.  
Similarly, with a single possible exception, the VA 
outpatient treatment records dated from July 1995 to January 
2003 contain no findings referable to a right ankle 
disability.  The single exception consists of a June 1999 
report that the veteran had "subjective complaints" 
referable to several joints including the ankles.  However, 
there were no reported findings of current right ankle 
disability.

While the veteran is competent to report current ankle 
symptoms, he would not be competent to furnish an opinion as 
to medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The record does not document a continuity of 
symptomatology between the ankle sprain in service and the 
1999 report of subjective complaints.  There is also no 
competent opinion linking the 1999 complaint and the in 
service ankle sprain, or any other injury or disease in 
service.

Because there is no competent evidence linking a current 
right ankle disability to service, the claim is denied.


II.  Entitlement to service connection for residuals of a 
contusion to the right small toe

Service medical records indicate that the veteran was treated 
in March 1986 for an ingrown toe nail to the small toe of the 
right foot.  The examiner noted that it appeared to be the 
result of a fungal infection and that there was tenderness to 
the joint.  

The veteran complained of pain in the same toe in June 1986.  
A treatment record states that the veteran had pain on the 
right foot over the 5th metatarsal head for one and a half 
weeks since he landed on it while playing basketball.  The 
examiner noted that the toe was tender, but that there was 
full range of motion.  The assessment was a contusion.  
Subsequent service medical records contain no findings 
referable to a right small toe disability.

The post service medical records contain no findings 
referable to a current right small toe disability.  The Board 
has carefully reviewed the veteran's statements and has found 
no report of current right small toe disability.  In the 
absence of evidence of a current disability, or of evidence 
linking the current disability to service, the claim must be 
denied.


III.  Entitlement to service connection for a left small toe 
disability, a right shoulder disability, and a left shoulder 
disability

The veteran contends that he has a left small toe disability, 
a right hip disability, a right shoulder disability, and a 
left shoulder disability as a result of active service.  
Service medical records do not reflect any complaints or 
diagnoses regarding any of the above disabilities.  Moreover, 
the VA examinations in August 1994 and April 1995 revealed 
none of the disabilities.  

The subsequent VA outpatient treatment records also fail to 
document a shoulder or left small toe disability.  The 
veteran has not reported any specific in-service injury that 
caused the proported shoulder or left small toe disabilities, 
nor has he reported a continuity of symptomatology since 
service.  In the absence of a disease or injury in service, 
current disability, or competent evidence linking the current 
disability to service; the claims must be denied.



IV.  Epididymitis

Service medical records indicate that the veteran was kicked 
in the testicles while playing soccer.  In January 1986, the 
veteran complained of severe pain with hematuria.  The 
assessment was epididymitis.  The veteran was informed to ice 
and elevate the area, and to use scrotal support.  In 
February 1986, the veteran again complained of severe pain in 
the groin.  The area was tender to the touch, but swelling 
was not present.  The assessment was orchitis secondary to 
trauma.  The veteran complained of painful testes in April 
1987.  The assessment was chronic right epididymitis and he 
was referred to the urology clinic.

The veteran was examined at the urology clinic in June 1987.  
The exam showed right epididymitis with tenderness.  He was 
prescribed medications and scheduled for a follow-up.  The 
veteran again sought treatment for groin pain in February 
1988.  The examiner noted that his right testicle was tender.  
Epididymitis right testicle was assessed.

In August 1990, the veteran complained of scrotal 
hypersensitivity, sometimes associated with mild dysuria, but 
otherwise without dysuria.  The examiner noted that the 
veteran had a history of a traumatic kick to the groin with 
similar bleeding from the penis two years prior.  The 
veteran's testicles were tender and old traumatic hematuria 
was diagnosed.

The veteran had a cytoscopy in August 1990 that was negative 
for malignant cells and revealed a normal lower urinary 
tract.  A record from the urology clinic dated in December 
1990 states that the lower urinary tract bleeding had been 
resolved.  Another record dated in January 1991 states that 
the veteran was relatively asymptomatic except for occasional 
mild problems 

The veteran was assessed at the urology clinic in April 1994.  
Microscopic hematuria (idiopathic) was assessed.

The post service medical records contain no findings 
referable to epididymitis.  On genitourinal evaluation in 
October 1997, the testes were reported to be normal.  The 
veteran's statements do not contain any reports of a current 
right testes disability.  

In the absence of any evidence of a current disability, the 
claim for service connection for epididymitis is denied.


ORDER

Service connection for a right ankle disability, residuals of 
contusion of the right small toe, residuals of contusion to 
the right foot, a left small toe disability, a right shoulder 
disability, a left shoulder disability and epdidymitis is 
denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Even before adoption of the VCAA, the United States Court of 
Appeals for Veterans Claims (Court) had held that the duty to 
assist claimants with the development of their claims 
included affording medical examinations that considered a 
veteran's prior medical examinations and treatment.  Colayong 
v. West, 12 Vet App 524, 534 (1999); Fenderson v. West, 12 
Vet. App. 119, 127 (1999).

V.  Entitlement to service connection for pes planus

While the service medical records contain no finding 
referable to pes planus, the August 1994 VA examination, 
however, does report a diagnosis of pes planus.  Given that 
this examination was conducted proximate to the time of 
separation from service, the Board finds that an examination 
is needed in order to obtain a competent opinion as to 
whether the pes planus is related to service.

VI.  Entitlement to service connection for residuals of a 
contusion to the right foot and a left foot disability

To some extent these claims overlap with the claim for 
service connection for pes planus.  In July 1993, the veteran 
complained of "swollen left and right feet caused from blunt 
trauma."  He chose not to have his feet checked.  Service 
medical records do not show any other complaints about the 
veteran's feet.

VA outpatient treatment records show treatment in 1997 and 
1998 for plantar fasciitis with a history reportedly dating 
back to April 1992.  Because of the inservice and post-
service findings, the Board concludes that an examination is 
necessary to determine the relationship between the variously 
diagnosed foot disabilities and service.


VII.  Entitlement to service connection for a left knee 
disability, diagnosed as synovitis

The service medical records reflect several complaints of 
left knee pain.  A treatment record from April 1987 shows 
that the veteran complained of left knee pain for four 
months.  The examiner noted swelling and diagnosed a knee 
strain.  A May 1994 bone scan showed very mild, but diffuse, 
changes within the left knee which could be due to a chronic 
synovitis or very mild post-traumatic change.  

At the August 1994 VA examination, the examiner diagnosed 
post traumatic changes of the left knee.  The examiner 
subsequently wrote on the report that there was calcification 
of the medial tibial collateral ligament, and chronic 
synovitis of the left knee.  However, this notation appears 
to have been based on the report of an X-ray examination of 
the right knee.  There is no record of an X-ray examination 
of the left knee.   At his April 1995 VA examination, the 
examiner determined that the veteran was able to flex both 
knees without complaints.

While there is evidence of left knee symptoms in service and 
a left knee disability was identified shortly after service.  
It is unclear whether there is a current left knee disability 
that is related to the symptoms in service.  Therefore an 
examination is necessary.

VIII.  Entitlement to service connection for a left or right 
hip disability

The veteran contends that he injured his left hip in service 
when he fell 40 feet while repelling.  Service medical 
records reflect this contention.  In August 1985, after the 
veteran's repelling accident, his sacrum-pelvis was examined.  
The radiographic report showed no fracture or dislocation.  
It was noted that the left sacro-illiac joint was tender to 
touch with localized swelling.  There was no crepitus.  The 
examiner diagnosed a left sacrum contusion.  

The post service records show that in November 2002, the 
veteran reported a history of hip pain since falling off a 
cliff in service.  Given the evidence of injury in service, 
the continuity of symptomatology, and the current complaints, 
the Board finds that an examination is necessary to determine 
if the veteran currently has a left or right hip disability 
that is related to an in-service injury.

IX.  Entitlement to service connection for a neck disability

Service medical records show several complaints of neck pain.  
A December 1992 record reflects complaints of stiffness since 
an accident in 1986 that was getting worse.  A radiologic 
report from December 1992 shows early degenerative 
osteoarthritis.  Another radiology diagnostic report from 
December 1992 reflects borderline narrowing of the spinal 
canal from C3 to C6.  Radiologic reports from January 1994 
and May 1994 show a normal cervical spine series.  

In the August 1994 VA examination report, the examiner noted 
that there was a possibility that the veteran had some 
degenerative changes in his neck.  The x-rays, however, 
revealed a normal cervical spine.  In January 1997, the 
veteran was assessed as having a stiff neck.  

Because there is evidence of neck disability in service, and 
a neck disability was suspected shortly after service, the 
Board finds that an examination is needed to determine 
whether the veteran has a current cervical spine disability 
as a result of a disease or injury in service.

X.  Entitlement to service connection for a respiratory 
disability

The veteran contends that he has a respiratory disability 
that began in active service.  He asserts that he has 
problems breathing and shortness of breath.  He also claims 
that he has coughed up blood.

Service medical records do not reflect a diagnosis of any 
respiratory disabilities.  At the August 1994 VA examination, 
the veteran reported a history of bronchitis while in 
service.  The examiner noted that the lungs were clear to 
auscultation and percussion.  The April 1995 VA examination 
also included the veteran's reported history of "bronchitis 
with some shortness of breath and some times with wheezing" 
that he treated with over the counter bronchial dilators.  
Auscultation of the lungs was totally clear anteriorly and 
posteriorly.  The examiner diagnosed possible bronchial 
asthma.

In November 2002 it was noted that the veteran was on 
bronchodilators.  Since the possible respiratory disability 
was noted so shortly after service, and there is evidence of 
current disability, a VA examination is warranted to 
determine if the veteran has a current respiratory disability 
related to active service.



XI.  Entitlement to service connection for a disability 
manifested by an abnormal cardiogram and chest pain

An in-service electrocardiographic record dated in June 1990 
reflects a normal sinus rhythm, with a probable early 
repolarization pattern.  An electrocardiographic record dated 
in 1992 reflects a marked sinus bradychardia, voltage 
criteria for left ventricular hypertrophy, early 
repolarization, and an abnormal ECG.  

At the August 1994 VA examination, the veteran complained of 
chest pains.  Among the diagnoses, the examiner included 
"cardio[megaly] - (left ventricle) - abnormal cardiogram!"  

The April 1995 VA examination included an auscultation of the 
heart.  It revealed a normal sinus rhythm, no murmurs with 
the point of maximal impulse over the left fifth intercoastal 
space level of the midclavicular line.

The veteran contends that he has a heart disability 
manifested by the abnormal cardiogram and chest pain as a 
result of active service.  The Board finds that the veteran 
should be afforded another VA examination to determine if he 
has a current heart disability and whether any heart 
disability is related to active service. 

XII.  Entitlement to service connection for hematuria

As noted above, the service medical records contain findings 
of hematuria.  VA outpatient treatment records also contain a 
number of findings of hematuria.  An examination is needed to 
obtain an opinion as to to the relationship between the 
inservice injury and hematuria, and the current findings.

XIII.  Entitlement to service connection for a skin 
disability, diagnosed as nevus verrucosus

An April 1987 service medical record shows that the veteran 
had a raw area above left eyebrow to nose since he 
transferred to Panama.  The examiner observed verrucosus moi 
left frontal area, spread probably due to scratching.  Nevus 
verrucosus was diagnosed.  The veteran complained in November 
1987 that his skin disability was not responding to therapy.  

VA outpatient treatment records show that in February 1997, 
the veteran was assessed as having sebaceous verrrucosus of 
the forhead that was described as a congenital lesion of the 
forhead.  VA outpatient treatment records dated later in 1997 
and 1998 contain findings of a variously diagnosed skin 
condition that was described as nevus verrucosus on some 
occasions.

A VA examination is needed to determine whether the current 
skin condition is related to that reported in service, and to 
determine whether it is congenital or acquired.

XIV.  Entitlement to service connection for post-concussion 
syndrome

Service medical records show several complaints of headaches 
while the veteran was in service.  A January 1992 record 
shows a complaint of recurring headaches.  The examiner 
assessed tension headaches.  A December 1992 record reflects 
complaints of headaches.  It is noted that the veteran had a 
motor vehicle accident in the past with an injury to the 
neck.

The veteran was referred to neurology in December 1992.  It 
was noted that he had a history of chronic headaches after 
the accident in 1986.  The examiner's assessment was mixed 
tension-post concussion syndrome.  

The post service records contain a number of findings of 
migraine.  In August 1999, the veteran reported that he had 
experienced migraines since a fiall from a cliff during 
service.

A VA examination is needed to determine if the veteran 
currently has post concussion syndrome, including headaches, 
related to the reported injuries in service.

Accordingly, this case is returned to the RO for the 
following action:

1.  The veteran should be scheduled for 
the following examinations.  The 
veteran's VA claims folder must be made 
available to the examiner(s) for review 
in connection with the examination(s). 

a.  The orthopedic examiner should 
state whether the veteran has 
current pes planus, a right foot 
disability, a left foot disability, 
a left knee disability, a right or 
left hip disability, or a neck 
disability.  For each such current 
disability the examiner should 
express an opinion as to whether it 
is at least as likely as not (50 
percent probability or more) that 
the disability is result of a 
disease or injury during the 
veteran's period of active service.  
The examiner should provide a 
rationale for the opinions.

c.  The pulmonary examiner should 
list all of the veteran's 
respiratory disabilities and express 
an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any 
current disability is related to 
disease or injury during the 
veteran's period of service.  The 
examiner should provide a rationale 
for the opinion.

d.  The examiner should state 
whether the veteran has any current 
heart disabilities.  If so, the 
examiner should express an opinion 
as to whether it is at least as 
likely as not (50 percent 
probability or more) that any 
disability found is related to 
disease or injury during the 
veteran's period of service.  The 
examiner should provide a rationale 
for the opinion.

e.  The genitourinary examiner 
should state whether the veteran 
currently has hematuria.  If so, the 
examiner should express an opinion 
as to whether it is at least as 
likely as not (50 percent 
probability or more) that the 
hematuria is the result of a disease 
or injury during the veteran's 
period of service.  The examiner 
should provide a rationale for the 
opinion.

f.  The dermatology examiner should 
state whether the veteran currently 
has nevus verrucosus, or any 
residual thereof.  If so, the 
examiner should express an opinion 
as to whether it is at least as 
likely as not (50 percent 
probability or more) that the 
condition is related to disease or 
injury during the veteran's period 
of service.  The examiner should 
provide a rationale for the opinion.

g.  The examiner should state 
whether the veteran currently has 
post-concussion syndrome, including 
a headache or migraine disorder.  If 
so, the examiner should express an 
opinion as to whether it is at least 
as likely as not (50 percent 
probability or more) that the 
condition is related to disease or 
injury during the veteran's period 
of service.  The examiner should 
provide a rationale for the opinion.

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
veteran's claims.  If the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



